                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JOSEPH HEYWARD,                                      CIVIL ACTION
      Plaintiff,

        v.                                            N0.19-5469

 CITY OF PHILADELPHIA, et al.,
      Defendants.

                                      MEMORANDUM

KEARNEY,J.                                                                      January 8, 2020

        Prisoner Joseph Heyward pro se sues the City of Philadelphia and its Police Department

for losing evidence which if recovered would allegedly prove his actual innocence for violent

crimes he confessed to many years ago leading to a life sentence. He cannot state a claim as no

court has vacated his sentence. He has not suffered harm as yet based on an alleged loss of

evidence. We dismiss his Complaint without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii). 1

I.     Alleged pro se facts. 2

       The gravamen of Mr. Heyward's claim is, under duress, he pled guilty to numerous

criminal charges. He claims evidence (a lighter) recovered from the crime scene, if subjected to

DNA testing, would prove he is actually innocent of the crimes to which he confessed. The lighter

is now missing. He cannot use it to prove his actual innocence. 3 The loss of this evidence (the

lighter) allegedly entitles him to $30 million in damages.

       As confirmed by the public docket in Mr. Heyward's underlying state court criminal

proceedings, he pled guilty to murder, arson, causing or risking a catastrophe, and six counts of

aggravated assault on May 9, 2003. 4 He thereafter filed (1) an unsuccessful direct appeal, (2) a

motion for post-conviction relief dismissed as frivolous after appointed counsel moved to

withdraw and filed a no-merit letter under Commonwealth v. Finley, 5 and (3) a second motion for
post-conviction relief denied as untimely, a decision affirmed on appeal when no briefs were filed. 6

Most recently, and most relevant to the instant action, on March 16, 2018, Mr. Heyward initiated

proceedings to obtain post-conviction relief by moving to obtain DNA testing under 42 Pa.C.S. §

9543.l(a)(2). 7 The state court appointed counsel on November 30, 2018, but appointed counsel

moved to withdraw one year later, and filed a Finley letter. 8 On December 24, 2019, Mr. Heyward

moved for the appointment of new counsel. 9 The state court is presently reviewing appointed

counsel's Motion to withdraw, Mr. Heyward's pro se opposition to the Finley letter, and his

Motion for appointment of new counsel. 10

        This case arises from the most recent Post-Conviction Relief Act proceedings. The

Commonwealth recovered a lighter from the crime scene giving rise to the charges against him

and submitted it for analysis on October 19, 2001. 11 It is unclear whether the police analyzed the

DNA on the lighter at the time. Police Officer Taggart possessed the evidence a year later. 12 Mr.

Heyward alleges the Commonwealth never established a connection between him and the crime

scene, and could not connect him to the lighter. 13      It appears at some point Mr. Heyward

nonetheless confessed to the charges against him, though Mr. Heyward alleges he confessed under

duress, and Detective Harkins lied at trial. 14 We infer Mr. Heyward's confession ultimately lead

to his May 9, 2003 guilty plea. 15

       Mr. Heyward now seeks DNA analysis of the lighter in state court to demonstrate his actual

innocence of the violent crimes to which he plead guilty, apparently in the context of a new post-

conviction petition. 16 In the course of these post-conviction proceedings, appointed counsel

learned the lighter could not be located for testing. 17 Based on the loss of this exculpatory

evidence, Mr. Heyward now sues the City and its police department for civil rights violations

alleging the loss of the lighter prevents him from demonstrating his actual innocence, because the



                                                2
results of DNA testing on the lighter would exculpate him. He alleges the loss of the lighter

violates his rights under the Eighth Amendment and his right to procedural due process. He also

alleges its loss constitutes a Brady violation, 18 a miscarriage of justice, governmental interference,

and a denial of his right to access the courts. 19 He requests $30 million in damages. 20

II.     Analysis

        The United States District Court for the Western District of Pennsylvania granted Mr.

Heyward leave to proceed in forma pauperis before transfer of venue to this Court. 21 Under 28

U.S.C. § 1915(e)(2)(B)(ii), we must dismiss ifhe fails to state a claim. Whether a complaint fails

to state a claim under§ 1915(e)(2)(B)(ii) is governed by the same standard applicable to motions

to dismiss under Federal Rule of Civil Procedure 12(b)(6), 22 which requires we determine whether

Mr. Heyward pleads "sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face." 23 Conclusory allegations do not suffice. 24 As Mr. Heyward is proceeding

prose, we construe his allegations liberally. 25

        "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law."26 "[T]o recover damages [or other relief]

for allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence invalid, a § 1983 plaintiff must prove

that the conviction or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or called into question

by a federal court's issuance of a writ of habeas corpus[.]"27 "A claim for damages bearing that

relationship to a conviction or sentence that has not been so invalidated is not cognizable under §

1983."28 "Thus, when a state prisoner seeks damages in a § 1983 suit, the district court must



                                                   3
 consider whether a judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence; if it would, the complaint must be dismissed unless the plaintiff can

demonstrate that the conviction or sentence has already been invalidated. " 29 This analysis applies

to a conviction based on a guilty plea. 30 We must dismiss unless Mr. Heyward shows a state court

invalidated his conviction or sentence.

        Mr. Heyward is not asking us to compel the DNA testing, which could possibly proceed.

For example, in Skinner v. Switzer, the Supreme Court held a lawsuit seeking to compel post-

conviction DNA testing is cognizable in a civil rights action because "[s]uccess in the suit gains

for the prisoner only access to the DNA evidence, which may prove exculpatory, inculpatory, or

inconclusive."31 In other words, where DNA testing is sought in the post-conviction setting,

success on the prisoner's claim does not necessary imply the invalidity of an intact conviction. 32

In so holding, the Court in Skinner distinguished claims based on allegations of the prosecution

withholding exculpatory evidence under Brady v. Maryland. 33 "Unlike DNA testing, which may

yield exculpatory, incriminating, or inconclusive results, a Brady claim, when successful

postconviction, necessarily yields evidence undermining a conviction: Brady evidence is, by

definition, always favorable to the defendant and material to his guilt or punishment."34 In other

words, success on claims the prosecution withheld exculpatory evidence from a criminal defendant

necessarily implies the invalidity of the underlying conviction.

       Mr. Heyward is not seeking merely the right to obtain DNA testing. To the contrary, he

alleges the loss of exculpatory evidence forms the basis for his claims. 35 He cites Brady as

providing a basis for his civil rights claim. 36 His demand for money damages presumes DNA

testing on the lighter would yield exculpatory evidence. In short, Mr. Heyward's success in this




                                                 4
 action necessarily implies the invalidity of his convictions, which the state court has not found.

 Mr. Heyward's claims are not cognizable as yet in this Court. We dismiss his Complaint.

 III.          Conclusion

               We dismiss Mr. Heyward's Complaint for failure to state a claim under 28 U.S.C. §

 1915(e)(2)(B)(ii). Although Mr. Heyward will not be permitted to file an amended complaint in

this case, our dismissal of his claims is without prejudice to him filing a new lawsuit in the event

the state court vacates his conviction. 37



1
  Mr. Heyward sued Philadelphia and its police department in the United States District Court for
the Western District of Pennsylvania. He moved to proceed informa pauperis. ECF Doc. No. 1.
Our colleagues granted him leave to proceed in forma pauperis, filed his Complaint, and
subsequently transferred it to this Court as his claims entirely involve conduct in this District. ECF
Doc. Nos. 2, 4, 12.
2
     The facts are taken from Mr. Heyward's prose Complaint.
3
 ECF Doc. No. 4 at 5. He cannot yet move for habeas relief under 28 U.S.C. § 2254. We do not
know whether he even moved for habeas relief.
4
  See Commonwealth v. Heyward, No. CP-51-CR-1001841-2002 (Phila. Ct. of Common Pleas)
("docket entries").
5
     550 A.2d 213 (Pa. Super. 1988).
6
     See id.
7 See    id.




10
  Id. The docket also reflects the post-conviction relief court has issued a Notice of Intent to
Dismiss under Rule 907, but the proceedings have been continued to allow time to send the 907
Notice. See id.
11
     ECF Doc. No. 4 at 5.



                                                  5
 12   Id



 14   Id

 15
   Following his plea, the state court sentenced Mr. Heyward to a term oflife imprisonment on the
 murder count, ten to twenty years for arson, and five to ten years' imprisonment for each of the six
 counts of aggravated assault. See docket entries.
 16
      ECF Doc. No. 4 at 5; docket entries.
 17
      ECF Doc. No. 4 at 5.
 18
      Brady v. Maryland, 373 U.S.C. 83 (1963).
 19
      ECF Doc. No. 4 at 2, 5.
 20
      Id at 5.
21
      See ECF Doc. No. 2.

22
      See Tourscher v. McCullough, 184 F.3d 236,240 (3d Cir. 1999).
23
      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

24    Id

25
      Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).
26
      West v. Atkins, 487 U.S. 42, 48 (1988).
27
      Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and internal citation omitted).
28
      Id at 487 (emphasis in original).
29
   Id; see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) ("[A] state prisoner's§ 1983 action
is barred (absent prior invalidation)-no matter the relief sought (damages or equitable relief), no
matter the target of the prisoner's suit (state conduct leading to conviction or internal prison
proceedings)- if success in that action would necessarily demonstrate the invalidity of
confinement or its duration." (emphasis omitted)).
30
 Gilles v. Davis, 427 F.3d 197,209 n.8 (3d Cir. 2005) ("[U]nder Heck, both a guilty plea and an
ARD are sufficient to bar a subsequent § 1983 claim.").

31
     Skinner v. Switzer, 562 U.S. 521, 525 (2011).
                                                     6
32   Id.

33
     373   u.s.c. 83 (1963).
34
     Skinner, 562 U.S. at 536.
35
   See ECF Doc. No. 4 at 5. ("[The Commonwealth] certainly could not connect Plaintiff to the
lighter. Which is why it cannot be located.").

36
     Id. at 2.
37
     See Curry v. Yachera, 835 F.3d 373, 379 (3d Cir. 2016).




                                                 7
